                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-00508-FDW-DSC


 SAUER BRANDS, INC. ,                             )
                                                  )
                   Plaintiff,                     )
                                                  )
 v.                                               )                    ORDER
                                                  )
 DUKE SANDWICH PRODUCTIONS,                       )
 INC., DFP SANDWICH SHOPS, LLC                    )
 AND DUKE BRANDS ,                                )
                                                  )
                 Defendants.                      )



        THIS MATTER is before the Court on “Plaintiff’s Motion to Compel the Supplemental

Deposition of Chris Collins and for an Order of Related Relief” (document # 41) filed July 17,

2020 and “Defendants’ Response in Opposition to Plaintiff’s Motion to Compel and Cross-Motion

for Protective Order” (document #52) filed August 10, 2020.


        Plaintiff seeks an order compelling Defendants to produce Chris Collins for a second

deposition, bar Defendants from instructing future witnesses to not answer questions about

Andrew Smart, Defendants’ CEO, and enter sanctions against Defendants. Defendants respond

that Plaintiff has inquired into the details of Smart’s personal life without connecting that

information to any issues in this case. Defendants agreed to allow Smart to testify regarding his

personal life without objection, and argue that this testimony revealed no incidents of misconduct.

Defendants request that the Court issue a protective order limiting further examination into Smart’s

personal life.




      Case 3:19-cv-00508-FDW-DSC Document 87 Filed 09/11/20 Page 1 of 2
       The Court has carefully examined the record, the parties’ arguments and the applicable

authorities. For the reasons stated in Defendants’ response and Cross-Motion for Protective Order,

Plaintiff’s Motion to Compel will be denied and Defendant’s Cross-Motion for Protective Order

will be granted.


IT IS HEREBY ORDERED that:

       1. “Plaintiff’s Motion to Compel the Supplemental Deposition of Chris Collins and for an

           Order of Related Relief” (document # 41) is DENIED.

       2. “Defendants’ Response in Opposition to Plaintiff’s Motion to Compel and Cross-

           Motion for Protective Order” (document #52) is GRANTED.

       3. The parties shall bear their own costs at this time.

       4. The Clerk is directed to send copies of this Order to counsel for the parties and to the

           Honorable Frank D. Whitney.

       SO ORDERED.



                                     Signed: September 11, 2020




      Case 3:19-cv-00508-FDW-DSC Document 87 Filed 09/11/20 Page 2 of 2
